The only question upon which I desire to express an opinion is as to the alleged error of the Circuit Judge in denying the motion of defendant by its proposed supplemental answer, in setting out by proper allegations the fact that since the original answer of the defendant had been filed, it was discovered that the Charleston Basket and Veneer Co. had settled all the claims of C.H. Farley against said Charleston Basket and Veneer Co. on the judgment of the said Farley against the Charleston Basket and Veneer Co., for the sum of $500. In my judgment, the receiver of the Basket and Veneer Co. should only recover under the contract of the Fidelity and Casuality Co. to indemnity said Charleston Basket and Veneer Co. from liability for injuries to its employees — of whom the said Farley was one — the amount of injury suffered by it; and it is alleged that only $500 was such injury to Farley (which had *Page 492 
been actually paid). To hold otherwise, it seems to me, would be against a sound public policy, for it would legalize the effort of the Charleston Basket and Veneer Co. to collect from the defendant as an indemnifier against loss three times the amount it actually paid as such loss. Inasmuch as the defendant, by its motion to be allowed to file a supplemental and amended answer, was seeking to bring this matter to the attention of the Court, it was error in the Circuit Judge to refuse this motion. Of course, if the Circuit Judge erred in this matter, all that was done afterwards was erroneous.
I think, therefore, the judgment below should be reversed and the cause be remanded to the Circuit Court, with directions to allow the proposed change in the answer.